DETAILED ACTION
In Reply filed on 05/03/2022. Claims 1-11 are canceled. Claims 12-22 are newly added. Claims 12 and 22 are currently amended. Claims 12-22 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous Objections to [0020] and [0026] of the specification and claim 21 have been withdrawn based on the Applicant’s amendment.
Previous Objections to [0019] of the specification have been maintained in view of the Applicant’s argument. See Response to Argument below.
35 USC 112(b) rejection of claim 16 is maintained in view of the Applicant’s argument. See Response to Argument below. 
35 USC 103 rejections of claims 12-22 as being unpatentable over Kurtoglu and van Tooren are maintained in view of the Applicant’s amendment. See 35 USC 103 rejection below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0019] recites the phrase “for realizing a certain compression at least of the surface of the component body”. It is unclear as to the meaning of the phrase.
Claim Interpretation
Claims 13-20 recites the limitation “particle structure” is interpreted as a layer of particles that can be applied to the surface of the component body which corresponds to [0018] of instant specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the planar structure is a carrier element” contradicted with the claim interpretation of “the planar structure” set forward in claim 15, which it depends upon. Claim 15 recites the limitation “wherein the particle structure is a planar structure having a particle surface” which is interpreted by the Examiner as a flat layer of particles with a top surface which is consistent with Figure 2 and [0020]- [0021] of instant specification. However, the limitation set forward in claim 16 interpreted the planar structure as a carrier element that has particles attached through adhesive bonding. Thus, it is contradicting to interpret the planar structure as a layer of particles (as in Claim 15) and as a carrier element with particles attached (as in Claim 16). For the purpose of examination, the Examiner is interpreting the claim as “wherein the planar structure is attached to a carrier element” which is corresponds to [0022] of the instant specification.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/013628 (“Kurtoglu et al” hereinafter Kurtoglu), US2018/0356118 (“van Tooren et al” hereinafter van Tooren), and CN102712111A (Perine), machine translation provided.
Regarding Claim 12, Kurtoglu teaches a method for producing a trim element ([0008]), comprising the steps of: forming a component body having a surface by an additive build-up operation from a hardenable material which is built up in an additive manner or providing the component body (Figure 6A, initial portion 26) having the surface (Figure 6A, surface 28) which is formed from the hardenable material ([0028], an initial portion comprises an elastomeric composition, essentially elastomer/rubber, which is cured through heat or UV [0030]); hardening the surface of the component body ([0030]) ; and forming a surface texture (Figure 6D, engagement voids 20) on the surface (Figure 6A, surface 28) of the component body (Figure 6A, initial portion 26) prior to the hardening of the surface of the component body ([0033]) and/or during the hardening of the surface of the component body. Kurtoglu fails to explicitly teach the component body is built up in the additive manner.
However, van Tooren teaches rubber is a formation material commonly used in the field of additive manufacturing ([0038]) to manufacture 3D object. 
Kurtoglu and van Tooren are considered to be analogous to the claimed invention because they are both in the field of improving qualities for component of a motor vehicle or a motor vehicle body using rubber materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the component body disclosed by Kurtoglu using the additive manufacturing method taught by van Tooren because one of ordinary skill in the art would likely to identify elastomer materials as a commonly used material in the field of additive manufacturing ([0038]). 
Kurtoglu does not explicitly teach a method for producing a trim element of a motor vehicle body and wherein the surface texture is a decorative three-dimensional design of the surface of the trim element. 
However, Kurtoglu teaches a method for producing a composite article made up of elastomeric or thermoplastic material with a surface texture (Figure 6D, engagement voids 20) and can be used in a wide array of commercial products such as wheel assembly ([0036]). Furthermore, Kurtoglu discloses the engagement voids having different cross-sectional profiles ([0024]) which implies these voids are three-dimensional. As evidentiary reference, Perinet (CN 102712111 A) discloses it is widely known by one of ordinary skill in the art to have surface decoration in the automobile field ([0001]). Therefore, it would have been obvious to one of ordinary skill in the art to acknowledge that the method for producing a composite article made up of elastomeric or thermoplastic material with a surface texture taught by Kurtoglu is capable of being performed on a vehicle body.
Regarding Claim 13, the combination of Kurtoglu and van Tooren teaches the method according to claim 12, wherein the surface texture (Kurtoglu, Figure 6D, engagement voids 20) is formed by applying a particle structure (Figure 6B, particles 30) which generates the surface texture on the surface of the component body, onto the surface of the component body ([0037] and Figure 6A-6E).
Regarding Claim 14, the combination of Kurtoglu and van Tooren teaches the method according to claim 13, wherein the particle structure (Kurtoglu, Figure 6B, particles 30) is a particulate granular material comprising loose particles (Figure 6B, particles 30 and [0035] implies loose particles with various diameters) and/or loose particle agglomerates.
Regarding Claim 15, the combination of Kurtoglu and van Tooren teaches the method according to claim 13, wherein the particle structure (Kurtoglu, Figure 6B, particles 30) is a planar structure (Figure 6B shows the particles are in a planar form) having a particle surface (Figure 6B, the top surface of the particles are considered to the be particle surface).
Regarding Claim 16, the combination of Kurtoglu and van Tooren teaches the method according to claim 15, wherein the planar structure (Kurtoglu, Figure 6B shows the particles are in a planar form) is a carrier element ([0037], the particles are attached to a press) with particles and/or particle agglomerates fastened on the carrier element by adhesive bonding.
Regarding Claim 17, the combination of Kurtoglu and van Tooren teaches the method according to claim 13, wherein the particle structure (Kurtoglu, [0037], the combination of a press and particles) is dissolvable, at least partially, in a solvent and/or is thermally decomposable ([0033], the particles are dissolvable in solvent).
Regarding Claim 18, the combination of Kurtoglu and van Tooren teaches the method according to claim 13, wherein the particle structure is water-soluble (Kurtoglu, [0033] dissolving the particles in a polar solvent which comprises water [0040]).
Regarding Claim 19, the combination of Kurtoglu and van Tooren teaches the method according to claim 13, wherein the particle structure has particles with a size in a range of between 10 and 100 µm (Kurtoglu, [0035], particles have an average diameter of from about 10 to about 500 µm).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 20, the combination of Kurtoglu and van Tooren teaches the method according to claim 13, wherein the particle structure is pressed with a contact pressure onto the surface of the component body (Kurtoglu, [0037], the particles are pressed into the surface using a press) and/or wherein the surface of the component body is pressed with a contact pressure against the particle structure.
Regarding Claim 21, the combination of Kurtoglu and van Tooren teaches the method according to claim 12, wherein the hardening is effected by thermal energy and/or energy radiation (Kurtoglu, [0030] and [0037], heating to cause the hardening of the component).
Regarding Claim 22, the combination of Kurtoglu and van Tooren teaches a component (Kurtoglu, Figure 6C, initial portion 26), comprising: a surface (Figure 6C, surface 28) with a surface texture (Figure 6D, engagement voids 20), wherein the surface texture (Figure 6D, engagement voids 20) is a decorative three-dimensional design of the surface of the trim element ([0024], the engagement voids having different cross-sectional profiles which implies these voids are three-dimensional) and wherein the trim element is produced by the method according to claim 12 (see Claim 12 rejection).
Response to Arguments
Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of Kurtoglu and van Tooren does not discloses “a method for producing a trim element of a motor vehicle” and “wherein the surface texture is a decorative three-dimensional design” for claim 12 and claim 22. The Examiner respectfully disagrees. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 12 and 22. When reading the preamble in the context of the entire claim, the recitation “trim element of a motor vehicle body” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, as evidentiary reference, Perinet (CN 102712111 A) discloses it is widely known by one of ordinary skill in the art to have surface decoration in the automobile field ([0001]). Therefore, it would have been obvious to one of ordinary skill in the art to acknowledge that the method for producing a composite article made up of elastomeric or thermoplastic material with a surface texture taught by Kurtoglu is capable of being performed on a vehicle body.
The Applicant argues that the meaning of the sentence in [0019] of specification “The application of a corresponding pressure or contact pressure may also be expedient for realizing a certain compression at least of the surface of the component body” is clear. The Examiner respectfully disagrees. The meaning of the phrase “for realizing a certain compression at least of the surface of the component body” is unclear. The Examiner can interpret the statement as “The application of a corresponding pressure or contact pressure may also be expedient for realizing a certain compression on at least 
The Applicant argues that dependent claim 16 is not indefinite because claim 15 clearly claims that the particle structure is “a planar structure having a particle surface” and claims 16 claims that “the planar structure is a carrier element with particles and/or particle agglomerates fastened on the carrier element by adhesive bonding”. Furthermore, the Applicant argues the issue of indefinite raised based on the Examiner’s interpretation on the “particle structure” as a layer. The Examiner respectfully disagrees. The Examiner is interpreting the phrase “particle structure” in light of the specification and the Applicant fails to distinctly and specifically point out the supposed errors in the interpretation nor provide an alternative interpretation. Thus, it is contradicting to interpret the planar structure as a layer of particles (as in Claim 15) and as a carrier element with particles attached (as in Claim 16). Therefore, claim 16 is indefinite under 35 USC 112(b). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/           Supervisory Patent Examiner, Art Unit 1754